       Case: 1:18-cv-06828 Document #: 1 Filed: 10/11/18 Page 1 of 4 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DAVID LOPEZ,                                 )
                                             )
                        Plaintiff,           )
                                             )
vs.                                          )       Case No. 1:18-cv-6828
                                             )
NORFOLK SOUTHERN RAILWAY                     )
COMPANY, d/b/a “NORFOLK                      )
SOUTHERN”; J.B. HUNT TRANSPORT               )
INC., d/b/a “J.B. HUNT”,                     )
                                             )
                        Defendant.           )

                                     NOTICE OF REMOVAL

        NOW COMES the Defendant, Norfolk Southern Railway Company, d/b/a Norfolk

Southern (“Norfolk Southern”), by and through its attorneys, Mary Louise Kandyba and Edward

A. DeVries, Wilson Elser Moskowitz Edelman & Dicker, LLP, and for its Notice of Removal in

this case, states as follows:

        1.      Norfolk Southern was named as a Defendant in a lawsuit filed on October 24,

2017, in the Circuit Court of Cook County, Illinois, captioned as David Lopez v. Norfolk

Southern Railway Company, d/b/a Norfolk Southern, J.B. Hunt Transport Inc., d/b/a J.B. Hunt,

Case No. 17 L 010777. The lawsuit sought damages from Norfolk Southern and J.B. Hunt

Transport Inc. (J.B. Hunt) under the Federal Employers’ Liability Act (FELA), 45 U.S.C. § 51 et

seq., for an injury sustained by the Plaintiff while employed by a contractor of Norfolk Southern.

A true and correct copy of that Complaint is attached hereto as Exhibit A.

        2.      On September 27, 2018, Plaintiff filed an Amended Complaint which eliminated

the counts under the FELA. This eliminated the prohibition on removal contained in 28 U.S.C. §

1445(a). A true and correct copy of the Amended Complaint is attached hereto as Exhibit B.


                                                 1
2592666v.1
       Case: 1:18-cv-06828 Document #: 1 Filed: 10/11/18 Page 2 of 4 PageID #:2



The Amended Complaint purports to state claims for personal injury against Norfolk Southern

and J.B. Hunt under the common law of the State of Illinois on a negligence theory.

        3.      The Amended Complaint is silent regarding the citizenship of the parties.

However, based on information obtained as a result of written discovery conducted to date in the

Illinois action, Plaintiff is a citizen of the State of Illinois. Norfolk Southern is a citizen of the

State of Virginia, as Virginia is its state of incorporation and the location of its principal place of

business. An Affidavit executed by Kinsha O. Swain regarding the citizenship of Norfolk

Southern is attached hereto as Exhibit C. J.B. Hunt is a Georgia corporation with its principal

place of business in Arkansas. An Affidavit executed by Erin Campbell regarding the

citizenship of J.B. Hunt is attached hereto as Exhibit D.

        4.      Therefore, there is complete diversity between the parties. Moreover, J.B. Hunt

has consented to the removal in accordance with 28 U.S.C. § 1446(b)(2)(A).

        5.      The Amended Complaint states that Plaintiff is seeking damages in excess of

$50,000.00 in this action. However, based on written discovery in this cause conducted in the

Illinois state court action, and on information and belief, the amount in controversy is in excess

of $75,000, giving this court subject matter jurisdiction over this action in accordance with 28

U.S.C. § 1332(a)(1).

        6.      This Notice of Removal is timely filed within 30 days of the date on which

Norfolk Southern was served with Plaintiff’s Amended Complaint, and within one year of the

original filing of Plaintiff’s Complaint. 28 U.S.C. § 1446(b)(3); 28 U.S.C. § 1446(c)(1).

        7.      Cook County, Illinois lies within the Northern District of Illinois, and thus, this

Court is the appropriate venue for removal. 28 U.S.C. §§ 1441(a) and 1446. Pursuant to 28

U.S.C. § 1446(d), Norfolk Southern has served a copy of the Notice of Removal on Plaintiff and



                                                    2
2592666v.1
       Case: 1:18-cv-06828 Document #: 1 Filed: 10/11/18 Page 3 of 4 PageID #:3



on the attorney for Co-Defendant, J.B.Hunt, and has filed a copy of the Notice of Removal with

the Clerk of the Circuit Court of Cook County, Illinois.

       WHEREFORE, the Defendant, Norfolk Southern Railway Company, states that removal

of this cause is proper.

                                             Respectfully Submitted,

                                             NORFOLK SOUTHERN RAILWAY
                                             COMPANY


                                         By:/s/ Mary Louise Kandyba
                                            One of its Attorneys



Mary Louise Kandyba
Edward A. DeVries
WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP
55 West Monroe Street, Suite 3800
Chicago, Illinois 60603
(312) 704-0550 | (312) 704-1522 fax
ml.kandyba@wilsonelser.com
edward.devries@wilsonelser.com




                                                3
2592666v.1
      Case: 1:18-cv-06828 Document #: 1 Filed: 10/11/18 Page 4 of 4 PageID #:4



                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that a true and correct copy of the foregoing
instrument was served on the attorney of record at their respective business addresses indicated
below:

Attorneys for Plaintiff
Lance Northcutt
GOLDBERG WEISMAN & CAIRO
One E. Wacker Dr., 38th Floor
Chicago, IL 60601
312-464-1200
lnorthcutt@gwclaw.com

Attorneys for J.B. Hunt
Thomas Burke
Daniel T. Rupkey
Querrey & Harrow
175 W. Jackson Blvd., Suite 1600
Chicago, IL 60604
312-540-7610
312-540-0578 Fax
tburke@querrey.com
drupkey@querrey.com

via  hand delivery,  facsimile,  overnight-next day delivery,  electronic filing and by
depositing same in the US Mail at 55 West Monroe, Chicago, Illinois 60603, with proper postage
prepaid, at or before the hour of 5:00 p.m., on this 11th day of October, 2018.


                                                   /s/ Mary Louise Kandyba




                                               4
2592666v.1
